Curia, per

Earle, J.
It is an essential quality of a pro*128missory note under the statute, that it should be for the payment of money only, and not for the payment of money land the performance of some other act. It was so held in Martin vs. Chauntry, Str. 1271, which has been followed ever since. The statement of the consideration as “ for the hire of negroes, (naming them,) for the present year,” would in no degree invalidate the paper as a promissory note. But three out of four of the instruments sued on, contain other stipulations, to furnish clothing, pay taxes, not to pay physician’s bills, and the like. These are mere agreements, and must be sued on as such.
The motion for a new trial is granted. As one of the instruments sustains the action, the plaintiff has leave to amend his declaration as to the others.
Richardson, O’Neall, Evans, Bdtler, and Wardlaw, JJ. concurred.